Title: From Thomas Jefferson to Albert Gallatin, 25 November 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to Mr Gallatin
                            
                            Nov. 25. [1807]
                            
                        
                        It seems I think that a pardon may be justly expected in the inclosed case. but the practice we have followed
                            is a sound one, to let the matter go to a jury that facts may be proved & disclosed; & after that only, to determine
                            the question of pardon. the practice of Nolle prosequi is to be avoided but in extraordinary cases. I once agreed to one
                            in a case of manslaughter by surprise, & of which, I have repented ever since. I will thank you for your opinion on this
                            matter. Affectionate salutations.
                    